In this unique case, we exercise our independent discretion to grant defendant a downward departure to level one (see People v Johnson, 11 NY3d 416, 421 [2008]). The underlying sex offense occurred in 1978. Since his release from prison in 1986, defendant, now 52 years old, has successfully completed sex offender treatment, has been employed, and has maintained a successful 17-year relationship with his wife. During the 25 years since his release, defendant’s only conflicts with the law were alcohol-related misdemeanors and violations, committed between 1988 and 1992. Defendant addressed his drinking problem by participating in Alcoholics Anonymous, and he has been sober since 1993. There is no dispute that defendant has had no contact with the criminal justice system for the last 20 years. The unusual circumstances presented indicate a low risk of recidivism. Concur — Gonzalez, P.J., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.